  Case 2:17-cv-00870-KSH Document 46 Filed 12/31/18 Page 1 of 1 PageID: 407



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 DR. SUSAN MOUSAVI,
                                                         Civil No.: 17-cv-870 (KSH) (CLW)
                      Plaintiff,
        v.

 UNITED STATES CITIZENSHIP &
                                                                       ORDER
 IMMIGRATION SERVICES,

                      Defendant.

       THIS MATTER having come before the Court on plaintiff Mousavi’s motion for

reconsideration (D.E. 38) and motion for extension of time to file a reply (D.E. 43); the Court

having fully considered the parties’ written submissions; and for the reasons expressed in the

opinion filed herewith,

       IT IS on this 31st day of December, 2018,

       ORDERED that Mousavi’s motions (D.E. 38, 43) are DENIED.



                                                            /s/ Katharine S. Hayden
                                                            Katharine S. Hayden, U.S.D.J.
